DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on August 22, 2022, and the non-compliance issue has been resolved and is acknowledged. The objections and rejections have been withdrawn.
Allowable Subject Matter
Claims 1-4, 6-9, 11-14, 16-18 and 20 are allowed.
The following is an Examiner's statement of reasons for allowance: 
The closest prior art is Sorvik WO. Publication (99/23873) discloses a system and method for managing identification information for a log 
an arrangement comprises: at least one imaging device, a Global Positioning System receiver and a data processor with remote server arrangement, also a computing device comprises: at least one imaging device, a communication interface, 
however it is in the opinion of the Examiner that the art of record neither anticipates nor render obvious the limitation of,
“…wherein pattern recognition algorithms are employed for recognizing the features within the captured at least one subsequent image of the side of the log and the at least one image of the side of the log and for recognizing the felling location of the log,...”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 9, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725                                                                                                                                                                                                        

/JESSICA CAHILL/Primary Examiner, Art Unit 3753